  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BENJAMIN VIENT,                  )
                                 )
     Plaintiff,                  )
                                 )            CIVIL ACTION NO.
     v.                          )             2:18cv1054-MHT
                                 )                  (WO)
RAYCOM MEDIA and CNHI,           )
                                 )
     Defendants.                 )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's        objections     (doc.       no.   44)   are

overruled.

    (2) The       United       States         Magistrate      Judge's

recommendation (doc. no. 43) is adopted.

    (3) Plaintiff’s        motions      for     a    more    definite

statement (doc. nos. 17 and 38) are denied.

    (4) Plaintiff’s motions for a scheduling conference

and order (doc. nos. 19 and 41) are denied due to the

pendency   of   the   motion    to   dismiss        and   alternative
motion for summary judgment.

      (5) Plaintiff’s motion to amend/correct (doc. no.

32)   is    granted    only    to    the   extent     that   the     court

construes     the     amended       complaint    as      including    the

copyright registration number.

      (6) Plaintiff’s motion for extension of time (doc.

no.   37)    is   granted      to   the    extent     that   the     court

considered the plaintiff’s reply brief.

      (7) Plaintiff’s motion for preliminary injunction

(doc. no. 24) is denied for failure to show likelihood

of success on the merits.

      (8) Defendants’         alternative       motion     for   summary

judgment (doc. no. 9) is granted, and their motion to

dismiss (doc. no. 9) is denied as moot.

      (9) Judgment is entered in favor of defendants and

against plaintiff, with plaintiff taking nothing by his

complaint.

      (10) All other pending motions are denied as moot.

      It is further ORDERED that costs are taxed against


                                     2
plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 31st day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  3
